ATTORNEY GENERAL OF TEXAS
                                              GREG         ABBOTT




                                                   January 25, 2011



The Honorable Burt R. Solomons                                Opinion No. GA-0837
Chair, Committee on State Affairs
Texas House of Representatives                               Re: Valuation of a residential dwelling offered as
Post Office Box 2910                                         a prize at a charitable raffle (RQ-0905-GA)
Austin, Texas 78768-2910

Dear Representative Solomons:

        You ask two questions about Occupations Code section 2002.056, a provision of the
Charitable Raffle Enabling Act (the "Act"). TEX. OCC. CODE ANN. §§ 2002.001, .056 (West 2004
& Supp. 2010).' The Act requires that the "value of a residential dwelling offered or awarded as a
prize at a raffle that is purchased by [an] organization or for which [an] organization provides any
consideration may not exceed $250,000." ld. § 2002.056(b-l) (WestSupp. 2010).2 You also discuss
JC-0046, an attorney general opinion concluding that a prize offered or awarded at a raffle may
exceed the Act's cap if an organization gives no consideration for the prize. Request Letter at 2;
Tex. Att'y Gen. Op. No. JC-0046 (1999) at 2,5. Accordingly, you ask:

                   1) In light of JC-0046, is the cap under [the Act] on the value of a
                   residential dwelling which is not yet constructed, the amount which
                   [the] ... organization spends to build such a house?

                   2) In light of JC-0046, is the cap under [the Act] on the value of a
                   residential dwelling, which is not yet constructed, the total amount of
                   donated and purchased materials, labor, land, and services or is it
                   solely applicable to the amount purchased by the ... organization?

Request Letter at 3. Because both questions require the same analysis, we answer them together.

       JC-0046 contains no language suggesting that the cap varies according to the amount
of donated or purchased items used to construct a residential dwelling. See Tex. Att'y Gen. Op.


         lRequest Letter at 1-3 (available at http://www.texasattorneygeneral.gov).

         2The tenn "organization" in the Act refers to a "qualified organization" like a church, volunteer fire department,
volunteer emergency medical service, or charity. TEx. OCc. CODE ANN. § 2002.002(2) (West 2004).
The Honorable Burt R. Solomons - Page 2                    (GA-0837)



No. JC-0046 (1999) at 1-5. The Act contains no such language, either. TEX. Oee. CODE ANN.
§ 2002.056 (West Supp. 2010). Thus, the cap does not vary according to the amount of donated or
purchased items used to construct a residential dwelling. See Cameron v. Terrell & Garrett, Inc.,
618 S.W.2d 535,540 (Tex. 1981) (explaining that courts presume that "every word excluded from
a statute [was] ... excluded for a purpose"). Instead, as JC-0046 notes, the Act states that if an
organization gives any consideration for a prize, the cap is the dollar amount that the Act specifies. 3
TEX. Oee. CODE ANN. § 2002.056(b)-(b-1) (West Supp. 2010); Tex. Att'y Gen. Op. No. JC-0046
(1999) at 2, 5. Therefore, the cap on the value of a residential dwelling offered or awarded as a prize
at a raffle for which an organization provides any consideration is $250,000, regardless of the
amount of the donated and purchased items, or who donated or purchased the items, used to
construct the dwelling. TEX. Oee. CODE ANN. § 2002.056(b-l) (West Supp. 2010). See also
Cameron, 618 S.W.2d at 540 (explaining that courts presume that every word included in a statute
was included "for a purpose").




          'Until 2005, section 2002.056 limited the value of a raffle prize to $50,000. Act of May 13, 1999, 76th Leg.,
R.S., ch. 388, § 1, sec. 2002.056,1999 Tex. Gen. Laws 1431,2362, amended by Act of May 27,2005, 79th Leg., R.S.,
ch. 929, § 5, 2005 Tex. Gen. Laws 3174, 3175. The Act did not provide a $250,000 cap on the value ofa "residential
dwelling" as it does today. Id.
The Honorable Burt R. Solomons - Page 3            (GA-0837)




                                        SUMMARY

                       Under the Charitable Raffling Enabling Act, the cap on the
               value of a residential dwelling offered or awarded as a prize at a raffle
               for which a qualified organization provides any consideration is
               $250,000, regardless of the amount of the donated and purchased
               items, or who donated or purchased the items, used to construct the
               dwelling.

                                               Very truly yours,




DANIEL T. HODGE
First Assistant Attorney General

DAVID J. SCHENCK
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Jason Boatright
Assistant Attorney General, Opinion Committee